Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Examiner’s Amendment	 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments regarding Statement of Reasons for Allowance". 
Authorization for this amendment was given in a communication with attorney Nathaniel T. Wallace on May 13, 2021. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Please accept amended Claims 1, 7, and 13 as follows. 

1. (Currently Amended) A method for managing a network queue memory comprising: 
	receiving sensor information about the network queue memory; 
	predicting a memory failure in the network queue memory based on the sensor information; 
	outputting, in response to the prediction of the memory failure, a first notification through a plurality of nodes forming a network, each of the nodes including a block of the network queue memory, the first notification configuring routing of communications between the nodes; 

	causing, in response to the second notification, the network client to perform at least one maintenance task in response to the notification, wherein the at least one maintenance task includes wear leveling among the nodes and among one or more links connecting the nodes and forming the network by routing the communications between the nodes using the one or more links,
	wherein the second notification is output to a plurality of network clients, including the network client, causing each of the plurality of network clients to perform the at least one maintenance task in response to the second notification, wherein the at least one maintenance task includes adjusting a respective communication topology of each of the network clients that configures the communications between the nodes to achieve a wear leveling among the nodes and among one or more links connecting the nodes.

2. (Original) The method of claim 1, wherein the sensor information includes information about errors corrected in by one or more of the nodes including the blocks of the network queue memory.

3. (Previously Amended) The method of claim 1, wherein the sensor information includes information about errors along one or more links connecting the nodes forming the network.

4. (Original) The method of claim 1, wherein the sensor information includes an assessment of a degradation process affecting the network queue memory of one or more of the plurality of nodes.

5. (Original) The method of claim 1, further comprising collecting, by the plurality of nodes, the sensor information, wherein one or more of the plurality of nodes comprises a sensor.



7. (Currently Amended) A computer program product for managing a network queue memory, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
	receiving sensor information about the network queue memory; 
	predicting a memory failure in the network queue memory based on the sensor information; 
	outputting, in response to the prediction of the memory failure, a first notification through a plurality of nodes forming a network, each of the nodes including a block of the network queue memory, the first notification configuring routing of communications between the nodes; 
	outputting, in response to the prediction of the memory failure, a second notification to a network client executing software using the plurality of nodes and the network queue memory; and 
	causing, in response to the second notification, the network client to perform at least one maintenance task in response to the notification, wherein the at least one maintenance task includes wear leveling among the nodes and among one or more links connecting the nodes and forming the network by routing the communications between the nodes using the one or more links, 
	wherein the second notification is output to a plurality of network clients, including the network client, causing each of the plurality of network clients to perform the at least one maintenance task in response to the second notification, wherein the at least one maintenance task includes adjusting a respective communication topology of each of the network clients that configures the communications between the nodes to achieve a wear leveling among the nodes and among one or more links connecting the nodes.



9. (Previously Amended) The computer program product of claim 7, wherein the sensor information includes information about errors along one or more links connecting the nodes forming the network.

10. (Original) The computer program product of claim 7, wherein the sensor information includes an assessment of a degradation process affecting the network queue memory of one or more of the plurality of nodes.

11. (Original) The computer program product of claim 7, further comprising collecting, by the plurality of nodes, the sensor information, wherein one or more of the plurality of nodes comprises a sensor.

12. (Original) The computer program product of claim 7, wherein the notification configures the routing of the communications between the nodes to route at least one message to by-pass one or more of a node using a faulty link and the faulty link.

13. (Currently Amended) A system comprising: 
	a plurality of nodes, each of the nodes including a block of network queue memory, the plurality of nodes forming a network; and 
	a monitor connected to the network and configured to receive sensor information from the plurality of nodes and predict a memory failure in the network queue memory based on the sensor information; 
	wherein the monitor: 
		outputs, in response to the prediction of the memory failure, a first notification through the plurality of nodes, the first notification configuring routing of communications between the nodes; 

		causes, in response to the second notification, the network client to perform at least one maintenance task in response to the second notification, wherein the at least one maintenance task includes wear leveling among the nodes and among one or more links connecting the nodes and forming the network by routing the communications between the nodes using the one or more links,
		wherein the second notification is output to a plurality of network clients, including the network client causing each of the plurality of network clients to perform the at least one maintenance task in response to the second notification, wherein the at least one maintenance task includes adjusting a respective communication topology of each of the network clients that configures the communications between the nodes to achieve a wear leveling among the nodes and among one or more links connecting the nodes.

14-15. (Canceled) 











Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance. 
Claims 1-13 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, In re Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims 1, 7 and 13, describing, at least, in response to prediction of memory fault, a first notification through nodes configuring routing of communications between nodes and a second notification to clients executing maintenance including adjusting respective communications topology to achieve wear leveling among nodes and links. References Hosoya teaches that each failure monitoring mechanism notifies a failure and outputs a notification in response to a failure to other cache memory modules to isolate the failed memory modules or change the system structure including path substitution or a fail-over, Schroeder et al. teaches predicting uncorrectable errors in DRAM and Allen et al. teaches wear leveling in memory failure. Combination of references fails to expressly disclose the above subject matter. Dependent claims are allowed for at least the same reason.
  
Correspondence Information
Any inquiries concerning this communication or earlier communications from the examiner should be directed to LiWu Chang, who may be reached Monday through Thursday, between 10:00 a.m. and 6:00 p.m. EST. or via telephone at (571) 270-3809 or facsimile transmission (571) 270-4809 or email li-wu.chang@uspto.gov. If you need 
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

/LI WU CHANG/Primary Examiner, Art Unit 2124